Case: 1:20-cv-06006 Document #: 1-34 Filed: 10/08/20 Page 1 of 1 PagelID #:152

Q5/19/2817 18:64 847-566-3413 RAYMOND @ BOLDT PAGE 84/25

Q5/18/2817 89:34 847-368-1297 CHILD SUPPORT SA PAGE 83/28

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL cal L Ee D

LAKE COUNTY, ILLINOIS

itindis Department of Healthoare and Family Services, 4
intervening Petitioner, a wit 1.8 mt
Sarina A. Ervin, : va
Petitioner, Ne: 040001943 ae
SO NeD: CO1166815
Raymond N. Ervin,
: Respondent.

PETITION TO INTERVENE

- Now comes the iffinois Department of Healthcare and Family Services by MICHAEL G.
NERHEIM, LAKE COUNTY STATE'S ATTORNEY, and pursuant to 735 ILCS 5/2-408, States as
follows: -

41.. The IRinola Department of Healthcare and Family Services ia providing child
support services pursuant to Tile IV-D of tha Secial Security Act (42 U.9.C. 661 ef seq.) and the.
flinois Pubtie Aid Code (305 [LCS §/10-1 ef seq. ).

' Wherefore, the Illinols Department of Healthcare and Family Sarvices prays the
Department be allowed to Intervene and receive notice of further proceedings.

MICHAEL G. NERHEIM
LAKE COUNTY STATE'S ATTORNEY

 

Under penalties as provided by law pursuant to Section 1-109 of the Code of Cyril

Procedure, the undersigned certifies that the stataments set forth in this inetrument are true and

correct except as to matters therein stated fo be on information and bellef and as to such
the undersigned certifies as aforesaid that he/she verity believes the ams to be true.

619-14]

foes Agent, HFS Date
Division of Child Support Services .

Lake Gounty

Assistant State's Attomey .

18 N County St

Waukegan, Mindis 60085
(847) 377-3131
ohildsupport@lakeoountyil.gov

LGL 501 (N-7-15) 147375896 / 147375703

 

 

Page 1 of 1

E4
